PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/318,768
Filing Date: 14 Dec 2016
Appellant(s): Van Putten et al



__________________
Bryan H. Davidson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Advisory action dated 10/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-6, 16-21, 23-26 and 35-42 stand rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arvidson et al., US 2014/0072758 in view of Tam et al., US 8,236,119. 
Claim 27 stands objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim(s) 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arvidson et al., US 2014/0072758.  Claim 22 was canceled 9/21/21. Claim 23 depends from claim 20 above and is rejected as set forth above. As such, this rejection is withdrawn. 
(2) Response to Argument
Applicants argue that the prior art of Arvidson et al., alone or in combination with Tam et al., do not teach the claimed fibrous tape. Applicants assert that Arvidson et al., is NOT concerned with the manufacture of fibrous tapes, but rather the use of such tapes already formed and that Arvidson et al., does not teach fusing along the abutted lengths. Applicants further note that Arvidson et al., while teaching that the binder is optional, does not teach a tape that is “substantially” free of binder. With 
 In response, it is respectfully pointed out that Applicants are not claiming a method of forming a tape or tape formed by a process (product-by-process). Rather, Applicants claim a fibrous tape. The prior art of Arvidson et al., was relied upon to teach a single tape ply of non-overlapping unidirectionally oriented fibers (sections 0019, 0021 and 0024). Arvidson et al., makes no mention of including a binder material in the single tape ply and exemplifies that a binder is optional when forming articles comprising multiple tape plies (sections 0021 and 0024).  Arvidson et al., exemplifies UHMWPE DYNEEMA® fibers (section 0029). Said fibers are known to have the claimed tenacity (https://www.sciencedirect.com/topics/engineering/dyneema). It is expected that a tape formed from yarns and fibers of the claimed UHMWPE DYNEEMA® fibers would also exhibit the claimed tenacity and areal density. Arvidson et al., teach that a tape generally has a rectangle shape with a cross-sectional aspect ratio (width to thickness) of 50:1 (section 0022). Arvidson et al., teach forming an article with as many 20 plies cross-pled at angles ranging from 0-90° (section 0055).  Arvidson et al., further teach forming a woven fabric from the fiber tape plies and can be woven in a plain weave wherein tapes are woven vertically and horizontally (section 0044). Such a plain weave would meet the claimed angles as recited in claim 22. Arvidson et al., exemplifies a fiber tape made from Spectra® fibers wherein the areal density is 50 gms (section 0069). With regard to the areal densities set forth in claims 25-26, the Examiner is of the position that depending on the number of plies used, the areal density can be varied as function of desired end use. For example, an article having 20 plies could have an areal density of 1000 gms. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Arvidson et al., does not teach the claimed solvent limitations of claim 6. 
With regard to the combination of Arvidson et al., and Tam et al., the patent issued to Tam et al., is cited in the primary reference of Arvidson et al., as a suitable process for for forming a tape ply made from the claimed UHMEPE material (title and abstract). Said process includes flattening, compressing and heating multi-filament yarns made from UHMEPE fibers (abstract and column 2, 1-60). Said multi-filament yarn is flattened using compression and heat (column 2, 55-60). The process of forming the fibrous tape according to Tam et al., appears to take place in the absence of any binder or adhesive materials. Since Tam et al., teach that the fibers are also unidirectionally oriented and are consolidated using heat and pressure, the Examiner is of the position that adjacent polymer fibers of the multi-filament yarn would fuse to one another over an abutting length according to claims 1 and 35-38. In other words, no adhesive would be present between abutting/ adjacent fibers/yarns since no adhesive is used in the Tam et al., process.  Applicants have also not limited the tape to having any other distinguishing features besides the absence of adhesive such as any deficiencies in handling. As such, the Examiner maintains that sufficient motivation to combine references exists on the grounds that Arvidson et al., teach a single tape ply of non-overlapping unidirectionally oriented fibers (section 0019) and the patent issued to Tam et al. is cited in Arvidson et al., as a suitable process for forming a tape ply without binder/adhesive made from the claimed UHMEPE fibers/yarns (title and abstract). 
Regarding the traversal strength of the tape, the Examiner maintains that the claimed transversal strength properties would be exhibited once the tape and article of Arvidson et al., in view of Tam et al., is provided. Support for said presumption is found in the use of like materials such as the claimed UHMWPE and the use of like processes such as manufacturing fiber tapes (using the method of 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.